DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, lines 8-12 and page 9, lines 14-15, filed December 18, 2020, with respect to the rejection(s) of claim(s) 1, 10, and 11 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 8,335,082 to Sun et al. Sun teaches a blower comprising two fans which are positioned perpendicular to each other. 
	The applicant has argued, see page 10, lines 4-21, regarding the rejection of claim 4, that the stopper 9 of Horiuchi is the claimed vibration suppressing member and abuts against the inner circumference of the bolt hole 2c and therefore cannot be moved to a location where it would not abut the bolt hole. The examiner believes the argument is moot since the rejection of claim 4 cited the vibration damping rubber 5 of Yamamoto as the vibration suppressing member (as explained in the rejection of claim 1). 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 4-5 state “a guiding member that guides air moving towards at least one of the at least two fans and the air sent out by at least one of the at least two fans” (emphasis on the word “and” being added with an amendment). 
Upon inspection of the applicant’s specification, it is unclear how the guiding member is capable of guiding air both moving towards at least one fan and being sent out by at least one fan. Figure 2 shows two guiding members (610 and 620) which guide air being sent out of fans 511, 512, and 513. Figures 5 and 6 show the same guiding members in the same arrangement with the fans. None of the Figures show a guiding member which guides air moving towards one of the fans. 
The only support the examiner could find for a guiding member guiding air towards the fan is on page 23, lines 20-23 of the specification, which refer to a “mode” of the blower 500 where the guiding member is upstream of the fan and guides air 
	Even if this assumption is correct, neither the specification nor drawings show support for a guiding member which is both upstream and downstream of a fan such that it could guide air moving towards a fan and air sent out by a fan as currently claimed. Based on the language in the specification referring to a “mode,” it appears the structure would be capable of doing both functions alternatively and not simultaneously, however the claims do not contain (nor the specification describe) a control system capable of changing the “modes” of the blower. The only control system in the specification is controller 21 seen in Figure 1 which operates the image formation process section 20, described in page 3, lines 11-14 of the applicant’s specification. 
	Therefore, the applicant has not provided sufficient disclosure to show possession of the claimed invention. Under 35 USC 112(a), possession is shown by describing the claimed invention. Claim 1 contains subject matter which was not described in such a way as to reasonably convey that the inventor or joint inventors had possession of the claimed invention, and therefore, claim 1 is rejected under 35 USC 112(a) for failing the written description requirement.
	Claims 10 and 11 recite the same limitation and therefore are rejected for the same reason.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 4-5 refer to the guiding member guiding air moving towards and sent out from at least one of the fans. As explained above, the applicant has not clearly explained how a guiding member is on both sides of the fan. It is unclear how the guiding member can accomplish both functions, and therefore the metes and bounds of the claim are unclear. 
	Claims 10 and 11 recite the same limitation and are rendered indefinite for the same reason.
	Claim 1, lines 4-5 recite “air moving towards at least one of the at least two fans and the air sent out by at least one of the at least two fans” and since the claim introduces “at least one of the at least two fans” twice, it appears these can be separate features; however since the limitations use the same name, it is unclear whether these 
Claims 10 and 11 recite the same limitation and are rendered indefinite for the same reason.
	Claims 2-9 depend from claim 1 and contain its limitations and therefore are rejected for the same reason.
	Claim 2, lines 2-3 refer to “a first fan of the at least two fans” however claim 2 depends from claim 1 which previously introduced “at least one of the at least two fans” and it is unclear if these limitations refer to the same fan or not. Based on the examiner’s understanding of the invention, these are the same fan, which means the claims refer to the same component using two different names, which makes the claim unclear. If the examiner’s assumption is correct, then the examiner recommends using consistent naming throughout the claims, such as clearly introducing “a first fan” in claim 1 rather than “at least one of the at least two fans.” For the purposes of examination, the “first fan” will be treated as “the at least one of the at least two fans.”
	Claims 4, 6, 7, and 9 all also introduce “a first fan” which renders those claims indefinite for the same reason.
	Claims 3, 5, and 8 all refer to “the first fan” introduced from their respective parent claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
The term “member” is a generic, non-structural term and is modified by the functions “vibration suppressing,” “mounting,” and “guiding.” Therefore the examiner considers the respective members to invoke 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon inspection of the applicant’s specification, the “vibration suppressing member” is a plate according to page 12, lines 3-5. Therefore, the “vibration suppressing member” is considered a plate and equivalents thereof. 
Examiner’s comment: claims 2 and 4-9 depend from claim 1 and contain its limitations and therefore are interpreted in the same manner. Regarding claim 3, while the claim depends indirectly from claim 1, claim 3 adds a limitation defining the structure of the vibration suppressing member as a plate, and therefore does not invoke 35 USC 112(f). 
Regarding the “mounting member” of claim 11, page 11, lines 5-7 state the “vibration suppressing member” is an exemplary “mounting member,” and therefore the “mounting member” is also interpreted as being a plate and equivalents thereof. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,335,082 to Sun in view of JP 2011-151206 to Yamamoto (a machine translation provided by the applicant in the IDS filed August 23, 2018 will be referred to herein).
In Reference to Claim 1
Sun teaches:
	A blower comprising:
	at least two fans (20, 41) that send out air and are positioned perpendicular to each other;
	a guiding member (casing leading from air inlet 331 to fan 20 and path through cooler 10 and air duct 60) that guides air moving towards at least one (20) of the at least two fans and the air sent out by the at least one (20) of the at least two fans (see column 1, line 46 through column 2, line 5 and column 2, lines 44-52 and Figure 1).

	A vibration suppressing member that is provided on a side opposite to a side where the guiding member is provided with at least one of the at least two fans interposed therebetween, and that reduces vibration of the at least one of the at least two fans.
Yamamoto teaches:
	A blower comprising a fan (1) that sends out air, a guiding member (2) that guides air moving towards the fan or the air sent out by the fan, and a vibration suppressing member (5) that is provided on a side opposite to a side where the guiding member is provided with the fan interposed therebetween, and that reduces vibration of the fan (see paragraphs 21 and 22 and Figures 4 and 5).
	Regarding the vibration suppressing member, Yamamoto teaches the second member (5) is a flat component, which the examiner considers to be a plate. Therefore, the examiner considers the second member to be a vibration suppressing member.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Sun by adding a vibration suppressing member to the side of the fan opposite the guiding member as taught by Yamamoto as both references are directed to cooling fans, and for the purpose of reducing vibrations of the fan.
In Reference to Claim 6#
Sun as modified by Yamamoto teaches:
	The blower of claim 1, comprising the at least one fan of the at least two fans and the guiding member.

	Sun is silent regarding how the fan is attached to the guiding member.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the blower of Sun as modified by Yamamoto by adding a threaded member with a shaft portion and an elastic body around the shaft portion as taught by Yamamoto for the purpose of further reducing vibrations of the fan. The elastic member (4 of Yamamoto) is an anti-vibration rubber (see the abstract). When further modifying the blower of Sun with the teachings of Yamamoto, the threaded member would fix the first fan to the guiding member, such as at air cooler 10 of Sun. 
In Reference to Claim 7#
Sun as modified by Yamamoto teaches:
	The blower of claim 6, wherein the at least one of the at least two fans includes a rotary member (blades) that sends out air.
Yamamoto further teaches a plurality of portions (not numbered, see Figures 3 and 5) of the vibration suppressing member whose positions in a radial direction of the rotary member differ from each other are fixed to the fan.
	Regarding the plurality of portions, the vibration suppressing member (5) includes two elastic members which surround each of the two threaded members (bolts 3). The bolts are positioned at opposite corners of the fan (see Figure 3). Therefore, 
	The plurality of portions of the vibration suppressing member were added to the blower of Sun as explained in the rejection of claim 1. 

    PNG
    media_image1.png
    501
    578
    media_image1.png
    Greyscale

In Reference to Claim 8#
Sun as modified by Yamamoto teaches:
	The blower of claim 7, wherein at least two portions of the plurality of portions of the vibration suppressing member are fixed to the at least one of the at least two fans, the two portions being a portion (upper left in Figure 3 of Yamamoto) positioned at one end portion in the radial direction of the rotary member and a portion (lower right in Figure 3 of Yamamoto) positioned at other end portion situated on a side opposite to the one end portion in the radial direction (see Figure 3).
	As explained with the rejection of claim 7, the vibration suppressing member (5 of Yamamoto) includes portions surrounding each threaded member (bolt 3 of Yamamoto). Figure 3 shows two bolts at opposite sides of the fan. A first one (having the first portion of the vibration suppressing member) is in the upper left of Figure 3, and 
In Reference to Claim 9#
Sun as modified by Yamamoto teaches:
	The blower of claim 1, wherein the guiding member is mounted on the at least one of the at least two fans, and wherein the vibration suppressing member is mounted on a portion (top of fan 1 in Figure 4 of Yamamoto) of the at least one of the at least two fans that is positioned on a side opposite to a portion (bottom of fan 1 in Figure 4 of Yamamoto) on which the guiding member is mounted. 
	When the vibration suppressing member of Yamamoto was added to the blower of Sun in the rejection of claim 1, the vibration suppressing member was added on a portion of the at least one fan of the at least two fans that is on a side opposite a portion with the guiding member. 

Claims 2 and 3, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,335,082 to Sun as modified by JP 2011-151206 to Yamamoto as applied to claim 1 above, and further in view of US 4,711,135 to Horiuchi.
In Reference to Claim 2
Sun as modified by Yamamoto teaches:
	The blower of claim 1 comprising the vibration suppressing member mounted on the at least one of the at least two fans.
Sun as modified by Yamamoto fails to teach:

Horiuchi teaches:
	A shift lever comprising a joint between two components (retainer 2 and case 3) using a threaded member (bolt 4), wherein the joint comprises an elastic ring (6) and a vibration suppressing member (9) which is formed from a metal member (column 2, lines 57-60) (see column 2, lines 30-68 and Figure 2). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Sun as modified by Yamamoto by forming the vibration suppressing member of metal as taught by Horiuchi which would yield predictable results. In this case, the predictable result would be a vibration suppressing member having the desired material properties, such as strength and weight, and is capable of suppressing the vibrations created by the fan. 
	Since both Yamamoto and Horiuchi concern vibration damping and joints using threaded members, the examiner considers them analogous art even though Horiuchi is for a shift lever. Attempting to solve the same problem can make the prior art analogous even if they are in different fields of endeavor (see MPEP §2141.01(a) I for further details). 
	Regarding the vibration suppressing member, according to page 11, lines 5-17 and page 12, lines 3-8 of the applicant’s specification, the vibration suppressing member is able to suppress vibrations merely by being mounted to the fan on the opposite side of the fan from the guiding member, and by being relatively heavy (made of metal rather than resin). The vibration suppressing member of Yamamoto is on the opposite side of the fan from the guiding member and the vibration suppressing 
In Reference to Claim 3#
Sun as modified by Yamamoto and Horiuchi teaches:
	The blower of claim 2, wherein the metal member has a substantially plate shape (see Figure 5 of Yamamoto), and is disposed in a state in which the metal member faces a surface of the fan and is disposed in contact with the surface (see Figure 5 of Yamamoto). 

Claim 4, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,335,082 to Sun as modified by JP 2011-151206 to Yamamoto as applied to claim 1 above, and further in view of case law.
In Reference to Claim 4
Sun as modified by Yamamoto teaches:
	The blower of claim 1, further comprising the guiding member of the at least one of the at least two fans.
Yamamoto further teaches a threaded member (bolt 3) that includes a head portion (31) positioned on the side opposite to the side where the guiding member is provided with the fan interposed- 25 - therebetween, and that fixes the at least one of the at least two fans to the guiding member, and an elastic member (4) that is disposed between the head portion of the threaded member and the fan (see Figure 5 of Yamamoto).
Sun as modified by Yamamoto fails to teach:

	Figure 5 of Yamamoto shows the elastic member disposed between the head portion and the vibration suppressing member. 
	The Court has held that the rearrangement of parts is not patentable when the operation of the prior art device would not be modified (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), MPEP §2144.04 VI C. Rearrangement of Parts). In In re Japikse, the claimed invention was a hydraulic power press which comprised a starting switch. The prior art, Cannon, taught the hydraulic power press with a starting switch, however the switch was at a different location. The Court held that “there would be no invention in shifting the starting switch disclosed by Cannon to a different position since the operation of the device would not thereby be modified.” 
In the instant application, Yamamoto teaches both the elastic member and vibration suppressing member are used to dampen vibrations and are positioned between the head portion of the threaded member and the fan (see paragraph 21 and Figure 4). Reversing the positioning of the elastic member and vibration suppressing member would not prevent either component from dampening vibrations. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Sun as modified by Yamamoto by adding threaded members and an elastic member as taught by Yamamoto for the purpose of securing the fan to the guiding member and further damping vibrations, and 
.

Claim 5, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,335,082 to Sun as modified by JP 2011-151206 to Yamamoto and case law as applied to claim 4 above, and further in view of US 2007/0154300 to Liang.
In Reference to Claim 5
Sun as modified by Yamamoto and case law teaches:
	The blower of claim 4, wherein the threaded member is one of a plurality of threaded members (3 of Yamamoto) provided, wherein the elastic member is disposed between the head portion of each of the plurality of the threaded members and the at least one of the at least two fans, and wherein the vibration suppressing member is disposed between the head portion of each of the plurality of the threaded members and the elastic member (see Figures 4 and 5 of Yamamoto).
Sun as modified by Yamamoto and case law fails to teach:
	The vibration suppressing member is a common vibration suppressing member. Yamamoto teaches individual vibration suppressing members around each threaded member (see Figure 5).

	Axial fans (10, 10’) comprising a plurality of fasteners (40) and a vibration suppressing member (30), wherein the vibration suppressing member is a common vibration suppressing member (see paragraphs 14-19 and Figure 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Sun as modified by Yamamoto and case law by replacing the individual vibration suppressing members with a single, common vibration suppressing member as taught by Liang as both references are directed to vibration suppressing members for fans, and for the purpose of making assembly of the blower easier by reducing the number of components.

Claim 10, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,335,082 to Sun in view of JP 2011-151206 to Yamamoto and in further view of US 4,711,135 to Horiuchi.
In Reference to Claim 10
Sun teaches:
	A blower comprising:
	at least two fans (20, 41) that send out air and are positioned perpendicular to each other;
	a guiding member (casing leading from air inlet 331 to fan 20 and path through cooler 10 and air duct 60) that guides air moving towards at least one (20) of the at least two fans and the air sent out by the at least one (20) of the at least two fans (see column 1, line 46 through column 2, line 5 and column 2, lines 44-52 and Figure 1).

	A metal member that is mounted on a portion of one of the at least two fans that is provided on a side opposite to a side where the guiding member is provided. 
Yamamoto teaches:
	A blower comprising a fan (1) that sends out air, a guiding member (2) that guides air moving towards the fan or the air sent out by the fan, and a second member (5) that is provided on a side opposite to a side where the guiding member is provided with the fan interposed therebetween, and that reduces vibration of the fan (see paragraphs 21 and 22 and Figures 4 and 5).
	Regarding the member, Yamamoto teaches the second member (5) is a flat component, which the examiner considers to be a plate. Therefore, the examiner considers the second member to be a vibration suppressing member.
Horiuchi teaches:
	A shift lever comprising a joint between two components (retainer 2 and case 3) using a threaded member (bolt 4), wherein the joint comprises an elastic ring (6) and a vibration suppressing member (9) which is formed from a metal member (column 2, lines 57-60) (see column 2, lines 30-68 and Figure 2). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Sun by adding a member to the side of the fan opposite the guiding member as taught by Yamamoto as both references are directed to cooling fans, and for the purpose of reducing vibrations of the fan, and

	Since both Yamamoto and Horiuchi concern vibration damping and joints using threaded members, the examiner considers them analogous art even though Horiuichi is for a shift lever. Attempting to solve the same problem can make the prior art analogous even if they are in different fields of endeavor (see MPEP §2141.01(a) I for further details). 

Claim 11, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,335,082 to Sun in view of JP 2011-151206 to Yamamoto and in further view of US 4,711,135 to Horiuchi and US 6,084,622 to Sugiura.
In Reference to Claim 11
Sun teaches:
	A blower comprising:
	at least two fans (20, 41) that send out air and are positioned perpendicular to each other, one of the at least two fans includes a rotary member (blades of fan 20) and an accommodating container (casing around fan 20) that accommodates the rotary 
	a guiding member (casing leading from air inlet 331 to fan 20 and path through cooler 10 and air duct 60) that guides air moving towards at least one (20) of the at least two fans and the air sent out by the at least one (20) of the at least two fans (see column 1, line 46 through column 2, line 5 and column 2, lines 44-52 and Figure 1).
Sun fails to teach:
	A mounting member that is mounted on a portion of one of the at least two fans that is provided on a side opposite to a side where the guiding member is provided, and a specific gravity of the mounting member being larger than a specific gravity of the accommodating member.
Yamamoto teaches:
	A blower comprising a fan (1) that sends out air, a guiding member (2) that guides air moving towards the fan or the air sent out by the fan, and a mounting member (5) that is provided on a side opposite to a side where the guiding member is provided with the fan interposed therebetween, and that reduces vibration of the fan (see paragraphs 21 and 22 and Figures 4 and 5).
Horiuchi teaches:
	A shift lever comprising a joint between two components (retainer 2 and case 3) using a threaded member (bolt 4), wherein the joint comprises an elastic ring (6) and a mounting member (9) which is formed from metal (column 2, lines 57-60) (see column 2, lines 30-68 and Figure 2). 
Sugiura teaches:

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Sun by adding a mounting member to the side of the fan opposite the guiding member as taught by Yamamoto as both references are directed to cooling fans, and for the purpose of reducing vibrations of the fan, 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Sun as modified by Yamamoto by forming the mounting member of metal as taught by Horiuchi which would yield predictable results. In this case, the predictable result would be a vibration suppressing member having the desired material properties, such as strength and weight, and is capable of suppressing the vibrations created by the fan, and 
	It would have been obvious to one having ordinary skill in the art to further modify the blower of Sun by forming the accommodating container of resin as taught by Sugiura, as both references are directed to fans, and which would yield predictable results. In this case, the predictable result would be an accommodating container made of a lightweight material.
	Since both Yamamoto and Horiuchi concern vibration damping and joints using threaded members, the examiner considers them analogous art even though Horiuichi is for a shift lever. Attempting to solve the same problem can make the prior art analogous even if they are in different fields of endeavor (see MPEP §2141.01(a) I for further details).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,547,693 to Chen teaches a blower having 2 fans which are mounted perpendicular to each other. US 8,587,942 to Xu et al teaches a blower having two fans which are mounted perpendicular to each other. US 2006/0032616 to Yang teaches a blower having 2 fans mounted perpendicular to each other. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745